 


110 HRES 497 EH: Expressing the sense of the House of Representatives that the Government of the People’s Republic of China should immediately release from custody the children of Rebiya Kadeer and Canadian citizen Huseyin Celil and should refrain from further engaging in acts of cultural, linguistic, and religious suppression directed against the Uyghur people, and for other purposes.
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 497 
In the House of Representatives, U. S.,

September 17, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Government of the People’s Republic of China should immediately release from custody the children of Rebiya Kadeer and Canadian citizen Huseyin Celil and should refrain from further engaging in acts of cultural, linguistic, and religious suppression directed against the Uyghur people, and for other purposes. 
 
 
Whereas the protection of the human rights of minority groups is consistent with the actions of a responsible stakeholder in the international community and with the role of a host of a major international event such as the Olympic Games; 
Whereas recent actions taken against the Uyghur minority by authorities in the People’s Republic of China and, specifically, by local officials in the Xinjiang Uyghur Autonomous Region, have included major violations of human rights and acts of cultural suppression; 
Whereas the authorities of the People’s Republic of China have manipulated the strategic objectives of the international war on terror to increase their cultural and religious oppression of the Muslim population residing in the Xinjiang Uyghur Autonomous Region; 
Whereas an official campaign to encourage Han Chinese migration into the Xinjiang Uyghur Autonomous Region has resulted in the Uyghur population becoming a minority in their traditional homeland and has placed immense pressure on those who are seeking to preserve the linguistic, cultural, and religious traditions of the Uyghur people; 
Whereas the House of Representatives has a particular interest in the fate of Uyghur human rights leader Rebiya Kadeer, a Nobel Peace Prize nominee, and her family as Ms. Kadeer was first arrested in August 1999 while she was en route to meet with a delegation from the Congressional Research Service and was held in prison on spurious charges until her release and exile to the United States in the spring of 2005; 
Whereas upon her release, Ms. Kadeer was warned by her Chinese jailors not to advocate for human rights in Xinjiang and throughout China while in the United States or elsewhere, and was reminded that she had several family members residing in the Xinjiang Uyghur Autonomous Region; 
Whereas while residing in the United States, Ms. Kadeer founded the International Uyghur Human Rights and Democracy Foundation and was elected President of the Uyghur American Association and President of the World Uyghur Congress in Munich, Germany; 
Whereas two of Ms. Kadeer’s sons were detained and beaten and one of her daughters was placed under house arrest in June 2006; 
Whereas President George W. Bush recognized the importance of Ms. Kadeer’s human rights work in a June 5, 2007, speech in Prague, Czech Republic, when he stated: Another dissident I will meet here is Rebiyah Kadeer of China, whose sons have been jailed in what we believe is an act of retaliation for her human rights activities. The talent of men and women like Rebiyah is the greatest resource of their nations, far more valuable than the weapons of their army or their oil under the ground.; 
Whereas Kahar Abdureyim, Ms. Kadeer’s eldest son, was fined $12,500 for tax evasion and another son, Alim Abdureyim, was sentenced to seven years in prison and fined $62,500 for tax evasion in a blatant attempt by local authorities to take control of the Kadeer family’s remaining business assets in the People’s Republic of China; 
Whereas another of Ms. Kadeer’s sons, Ablikim Abdureyim, was beaten by local police to the point of requiring medical attention in June 2006 and has been subjected to continued physical abuse and torture while being held incommunicado in custody since that time; 
Whereas Ablikim Abdureyim was also convicted by a kangaroo court on April 17, 2007, for instigating and engaging in secessionist activities and was sentenced to nine years of imprisonment, this trial being held in secrecy and Mr. Abdureyim reportedly being denied the right to legal representation; 
Whereas two days later, on April 19, 2007, another court in Urumqi, the capital of Xinjiang Uyghur Autonomous Region, sentenced Canadian citizen Huseyin Celil to life in prison for splittism and also for being party to a terrorist organization after having successfully sought his extradition from Uzbekistan where he was visiting relatives; 
Whereas Chinese authorities have continued to refuse to recognize Mr. Celil’s Canadian citizenship, although he was naturalized in 2005, denied Canadian diplomats access to the courtroom when Mr. Celil was sentenced, and have refused to grant consular access to Mr. Celil in prison; 
Whereas a Chinese Foreign Ministry spokesperson publicly warned Canada not to interfere in China’s domestic affairs after Mr. Celil’s sentencing; and 
Whereas Mr. Celil’s case was a major topic of conversation in a recent Beijing meeting between the Canadian and Chinese Foreign Ministers: Now, therefore, be it  
 
That it is the sense of the House of Representatives that the Government of the People’s Republic of China— 
(1)should recognize, and seek to ensure, the linguistic, cultural, and religious rights of the Uyghur people of the Xinjiang Uyghur Autonomous Region; 
(2)should immediately release the children of Rebiya Kadeer from both incarceration and house arrest and cease harassment and intimidation of the Kadeer family members; and 
(3)should immediately release Canadian citizen Huseyin Celil and allow him to rejoin his family in Canada. 
 
Lorraine C. Miller,Clerk.
